Citation Nr: 1756931	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  11-16 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial compensable rating for a bilateral eye disability prior to March 24, 2015, and a rating in excess of 30 percent thereafter.   

2. Entitlement to service connection for depression, to include as secondary to sarcoidosis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1990 to September 1990 and from April 1992 to March 2001.

This matter comes before the Board of Veterans Appeals (BVA or Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, in which the RO granted service connection for a bilateral eye disability and assigned a noncompensable rating effective October 19, 2011.  The Veteran disagreed with the noncompensable rating and appealed to the Board. 

In an October 2015 rating decision, the RO granted a 30 percent disability rating for the service-connected bilateral eye disability, effective March 24, 2015.  As this does not constitute a full grant of the benefits sought, this issue remains on appeal.

In February 2017, the Board remanded this matter to afford the Veteran a hearing.

In July 2017, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

In October 2016, the Veteran initiated an appeal of the RO's May 2016 rating decision that denied service connection for depression.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2017) (setting forth requirements and timeframe for initiating an appeal); 79 Fed. Reg. 57660 (Sept. 25, 2014) (eff. Mar. 24, 2015) (reflecting VA's amended rule requiring that notices of disagreement filed on or after March 24, 2015 be submitted on specific forms prescribed by the Secretary); 38 C.F.R. § 20.201 (2017) (reflecting that a valid notice of disagreement must be in writing, and must express disagreement or dissatisfaction with a prior rating decision within one year from the date of being notified of that decision).  Despite this, as will be discussed in detail below, the RO did not address this claim in a statement of the case (SOC), as required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board has added this claim on appeal.

The issues of entitlement to service connection for obstructive sleep apnea, secondary to sarcoidosis, as well as service connection for sinusitis have been raised in an October 2017 claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for any appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

During the July 2017 Board hearing referenced above, the Veteran testified that his service-connected bilateral eye disability had worsened and that he was willing to attend a new VA examination to ascertain the current severity of his disability.  See BVA hearing transcript, p. 3-4.  Specifically, he stated that he had constant pain in his right eye and experienced complete blurriness in that eye, especially after waking up.  Based on the Veteran's testimony of worsening symptomatology, and the fact that his last VA examination related to his eye disability took place in February 2016, the Board finds that he should be afforded another VA examination to determine the current severity of his service-connected bilateral eye disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Where, as here, a timely notice of disagreement (NOD) has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  See Manlincon, supra.  An NOD is timely when it is filed within one year of the adverse decision.  38 C.F.R. § 20.302.  Here, the Veteran's October 2016 statement expressing his disagreement with the rating decision was timely as it was received by VA less than 6 months after issuance of the May 2016 rating decision to which it pertains.  See 38 C.F.R. § 20.302(a) (discussing time limits for filing NODs). 

Accordingly, because no subsequent SOC has been issued with respect to the claim of entitlement to service connection for depression, under Manlincon, the Board must instruct the RO that this issue remains pending in appellate status (see 38 C.F.R. § 3.160(c) (2017)) and requires further action.  See 38 U.S.C § 7105 (2012); 38 C.F.R. § 19.26 (2017).  In this regard, it is noteworthy that this claim is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's action regarding this issue is taken to fulfill the requirements of the United States Court of Appeals (Court) in Manlincon.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should review the Veteran's claims file (to include the records contained in VA's Legacy Content Manager) and obtain any outstanding medical records related to treatment of the Veteran's bilateral eye disability from the VA. 

2. The AOJ should schedule the Veteran for a VA examination to determine the current severity of his service-connected bilateral eye disability.  The claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated ophthalmological studies should be performed and the results should be reported in detail. 

In addition to objective test results, the examiner should fully describe the functional effects caused by the bilateral eye disability, as well as the impact of such, if any, on the Veteran's ability to work. 

3. The AOJ should issue a statement of the case to the Veteran addressing the matter of entitlement to service connection for depression.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

4. After undertaking any other development deemed appropriate, the AOJ should readjudicate the issue of entitlement to service connection for a bilateral eye disability.  If the benefit sought is not granted, the AOJ should issue a supplemental statement of the case and provide the Veteran, and his representative, with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







